Luke, J.
1. The defendant was indicted for distilling, manufacturing and making alcoholic, intoxicating, and spirituous liquors, and malted liquor and mixed liquor and beverages, part of same being alcoholic. The jury were authorized, and did find, that the *339defendant had in his house an outfit that had been when assembled, and could be, used to distil whisky, and had in his house beer that is used for distillation; that such beer was intoxicating; and that such concoction at the time it was so found was fermenting in a barrel, over the head of which a quilt was placed; that the still outfit had been in recent use, and 'that “low wine,” or the first run of whisky, had been through the still and pipes. Such evidence, under appropriate charge of the court, was sufficient to authorize a verdict of guilty against the defendant. The trial judge having approved the verdict, and no error of law being assigned which requires a new trial, the judgment is

Affirmed.


Broyles, G. J., and Bloodworth, J., concur.